Exhibit 99.1 Contact: Investors: Media: Traci McCarty Debra Charlesworth BioMarin Pharmaceutical Inc. BioMarin Pharmaceutical Inc. (415) 455-7558 (415) 455-7451 FOR IMMEDIATE RELEASE BioMarin Announces Third Quarter 2016 Financial Results - Third Quarter 2016 Total BioMarin Revenues Increase 34% Year over Year to $280 million - Vimizim Net Product Revenues Increase 25% Year over Year to $81 million in the Third Quarter 2016 - Kuvan Net Product Revenues Increase 42% Year over Year to $91 million in the Third Quarter 2016 Financial Highlights (in millions of U.S. dollars, except per share data, unaudited) Three Months Ended September 30, Nine Months Ended September 30, % Change % Change Total BioMarin Revenues $ $ 34 % $ $ 23 % Vimizim Net Product Revenues 81 65 25 % 53 % Naglazyme Net Product Revenues 78 54 44 % (9 )% Kuvan Net Product Revenues 91 64 42 % 47 % Aldurazyme Net Product Revenues 24 21 14 % 59 59 — GAAP Net Loss $ ) $ ) $ ) $ ) GAAP Net Loss per Share - Basic $ ) $ ) $ ) $ ) GAAP Net Loss per Share - Diluted $ ) $ ) $ ) $ ) non-GAAP Income (Loss) $ 3 $ ) $ (9 ) $ ) September30, 2016 December31, 2015 Cash, cash equivalents and investments $ $ SAN RAFAEL, Calif., October 27, 2016 – BioMarin Pharmaceutical Inc. (NASDAQ: BMRN) today announced financial results for the third quarter ended September 30, 2016. GAAP net loss was $43 million, or $(0.26) per basic and diluted share, for the third quarter of 2016, compared to GAAP net loss of $91 million, or $(0.57) and $(0.60) per basic and diluted share, respectively, for the third quarter of 2015. Non-GAAP income was $3 million for the quarter ended September 30, 2016, compared to non-GAAP loss of $41 million for the third quarter of 2015. The change in GAAP net loss and non-GAAP income and loss compared to the prior year quarter was primarily due to increased gross margins from Naglazyme, Kuvan and Vimizim net product revenues, partially offset by increased selling, general and administrative expenses for Vimizim and Kuvan. Total BioMarin Revenues were $280 million for the third quarter of 2016, an increase of 34% compared to the same period in 2015. Vimizim net product revenues increased to $81 million, a 25% year over year increase. Patients on 1 therapy for Vimizim increased 46% year over year. The decrease in Vimizim net product revenues quarter to quarter was attributable to forward buying in Latin America and the Middle East in the second quarter of 2016. Naglazyme net product revenues increased to $78 million, a 44%, year over year increase, due to the timing of central government orders from Latin America in the current quarter. Naglazyme patients on therapy continue to show consistent growth with an increase of 10% year over year. Kuvan net product revenues increased to $91 million, a 42% year over year increase, including $71 million contributed from revenue in North America due to a 15% increase in patients on therapy, and $20 million contributed from net product revenues in the newly acquired ex-North American territories. As of September 30, 2016, BioMarin had cash, cash equivalents and investments totaling $1.4 billion, which includes $713 million of net proceeds from the August 12, 2016 public offering, as compared to $1.0 billion on December 31, 2015. Commenting on the quarter, Jean-Jacques Bienaimé, Chairman and Chief Executive Officer of BioMarin, said, “In the third quarter of 2016 we shared proof-of-concept data from our BMN 270 gene therapy program for the treatment of Hemophilia A, currently the only factor VIII product in clinical development in this indication. In addition, our regulatory filings for approval of Brineura, for the treatment of Batten disease, were accepted and validated in both the U.S. and EU. With the Prescription Drug User Fee Act (PDUFA) goal date for an FDA approval decision of April 27, 2017, we hope to have an approved treatment option for this devastating childhood disease in the near future.” Mr. Bienaimé continued, “In addition, just last week we announced the results of the 30µg/kg dose cohort from our Phase 2 study with vosoritide in achondroplasia, which demonstrated similar efficacy as the lower dose of 15µg/kg.Based on these results, we intend to initiate a one-year, randomized, placebo-controlled Phase 3 study in children with achondroplasia ages 5-14 at the 15µg/kg dose with a subsequent open-label extension by year-end.If the data from both the vosoritide and BMN 270 gene therapy programs continue to mature as we hope, we believe that each of these product candidates has the potential to ultimately drive a billion dollars in annual revenue, if approved and successfully commercialized.” Net Product Revenues (in millions of U.S. dollars, unaudited) Total BioMarin Revenues Three Months Ended September 30, Nine Months Ended September 30, $ Change % Change $ Change % Change Vimizim (1) $ 81 $ 65 $ 16 25 % $ $ $ 90 53 % Naglazyme (1) 78 54 24 44 % ) (9 )% Kuvan (2) 91 64 27 42 % 83 47 % Aldurazyme 24 21 3 14 % 59 59 — — Firdapse 4 4 — — 13 11 2 18 % Net product revenues $ $ $ 70 34 % $ $ $ 23 % Collaborative, royalty, license and other revenues $ 2 $ 1 $ 1 $ 5 $ 4 $ 1 Total BioMarin Revenues $ $ $ 71 34 % $ $ $ 23 % Vimizim and Naglazyme net product revenues experience quarterly fluctuations primarily due to the timing of government ordering patterns in certain countries. The Company does not believe these fluctuations reflect a change in underlying demand. North America contributed $71 million in the third quarter with an additional $20 million coming from the newly acquired ex-North American territories. 2 Details of Net Product Revenues Attributable to Aldurazyme Three Months Ended September 30, Nine Months Ended September 30, $ Change % Change $ Change % Change Aldurazyme revenue reported by Genzyme $ 59 $ 54 $ 5 9 % $ $ $ 5 3 % Three Months Ended September 30, Nine Months Ended September 30, $ Change $ Change Royalties earned from Genzyme $ 27 $ 23 $ 4 $ 71 $ 69 $ 2 Net product transfer revenues (3) $ (3 ) $ (2 ) $ (1 ) $ ) $ ) $ (2 ) Total Aldurazyme net product revenues $ 24 $ 21 $ 3 $ 59 $ 59 $ — To the extent units shipped to third party customers by Genzyme exceed BioMarin inventory transfers to Genzyme, BioMarin will record a decrease in net product revenues from the royalty payable to BioMarin for the amount of previously recognized product transfer revenue.If BioMarin inventory transfers exceed units shipped to third party customers by Genzyme, BioMarin will record incremental net product transfer revenues for the period. Positive net product transfer revenues result in the period if BioMarin transferred more units to Genzyme than Genzyme sold to third-party customers.
